Case 8:18-cv-02116-WFJ-SPF Document 67 Filed 09/13/19 Page 1 of 3 PageID 458



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

JULIE V. DEGRAW,
as personal representative of the
ESTATE OF DONALD C. DEGRAW,
Deceased,
                                                               CASE NO. 8:18-CV-2116-WFJ-SPF
Plaintiff,

Vs.

BOB GUALTIERI, in his individual and supervisory capacity as
Pinellas County Sheriff, and GREGORY GOEPFERT,
in his individual capacity as a Pinellas County
Deputy Sheriff,

Defendants,
________________________________________________/

PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE A REPLY IN FURTHER
 SUPPORT OF THE PLAINTIFF’S MOTION FOR LEAVE TO TAKE DEPOSITIONS
                         IN EXCESS OF TEN

        Plaintiff, JULIE V. DEGRAW, as personal representative of the ESTATE OF DONALD

C. DEGRAW, Deceased, pursuant to Rule 3.01(d), Local Rules for the United States District Court

Middle District of Florida, hereby moves for leave of court to file a Reply in further support of her

Motion for Leave to Take Depositions in excess of the ten depositions permitted by Fed.R.Civ.P.

30(a)(2)(A) and in opposition to the Defendant’s Response in Opposition (Dkt. 62), and in support

thereof, states:

        1.         On September 4, 2019, Defendants filed a Response in Opposition to the Plaintiff’s

Motion for Leave to Take Depositions in Excess of Ten (Dkt. 62).

        2.         The undersigned counsel for Plaintiff consulted Judge Jung’s Preferences posted

on the Court’s website. See https://www.flmd.uscourts.gov/judges/william-jung.




                                                   1
Case 8:18-cv-02116-WFJ-SPF Document 67 Filed 09/13/19 Page 2 of 3 PageID 459



          3.   Regarding Replies (Civil and Criminal Cases), Judge Jung’s Preferences page

states:

       Reply briefs, not to exceed eight pages in length, are permissible without leave of
court. Any reply brief should not repeat points already made. Any replies must be filed
within seven (7) days.

          4.   Accordingly, on September 11, 2019, Plaintiff filed a three-page Reply. See Dkt.

64.

          5.   On September 12, 2019, the court issued an endorsed order (Dkt. 65) signed by

Magistrate Judge Sean P. Flynn stating as follows:

               ENDORSED ORDER directing the Clerk to strike [63] reply filed by Julie
               V. DeGraw and [64] reply filed by Julie V. DeGraw. Local Rule 3.01(c)
               states that no party shall file any reply or further memorandum directed to
               the motion or response unless the Court grants leave. No such leave has
               been requested or granted for the filing of these replies. Signed by
               Magistrate Judge Sean P. Flynn.

          6.   Plaintiff apologized to the Court for misunderstanding that Judge Jung’s posted

preferences permitted a reply without seeking leave of court.

          7.   Plaintiff requests leave to file a reply to the Defendants’ Response in Opposition to

the Plaintiff’s Motion for Leave to Take Depositions in Excess of Ten [64], to clarify which

witnesses have been scheduled for deposition since the filing of the Plaintiff’s Motion, to address

the Defendants’ assertion that the Plaintiff’s Motion is premature, and to address the Defendants’

assertion that Plaintiff had previously agreed to limit all depositions to 15 depositions and that

such agreement included expert witnesses.

          8.   Plaintiff respectfully requests leave of court to file a reply, not to exceed four (4)

pages, to address above issues.




                                                 2
Case 8:18-cv-02116-WFJ-SPF Document 67 Filed 09/13/19 Page 3 of 3 PageID 460



                                    Rule 3.01(g) Certification

       9.      The undersigned counsel certifies that she has conferred with counsel for

Defendants who does not object to Plaintiff filing a Reply in Further Support of its Motion for

Leave to Take Depositions in Excess of Ten [64]. Counsel for the parties did not agree on a

resolution of the motion.


Respectfully submitted,
                                                   /s Inguna Varslavane-Callahan
                                                   INGUNA VARSLAVANE-CALLAHAN
                                                   Fla. Bar ID. No.: 0183873
                                                   ICallahan@CLFTrialAttorneys.com
                                                   MICHAEL T. CALLAHAN
                                                   Fla. Bar ID. No.:0160940
                                                   MCallahan@CLFTrialAttorneys.co
                                                   Callahan Law Firm, LLC
                                                   449 Central Ave., Suite 203
                                                   St. Petersburg, FL 33701
                                                   Telephone: (727) 209-1504
                                                   Facsimile: (727) 289-4800
                                                   Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 13, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to counsel for Defendants.

                                                   /s Inguna Varslavane-Callahan
                                                   INGUNA VARSLAVANE-CALLAHAN
                                                   Fla. Bar ID. No.: 0183873




                                               3
